IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,630-01


                  EX PARTE ARTHUR EUGEAN HENDERSON, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. W09-58128-L(A) IN THE CRIMINAL DISTRICT COURT NO. 5
                             OF DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

capital murder and sentenced to imprisonment for life.

        The trial court signed findings of fact and conclusions of law, recommending that the writ

application be denied. However, the habeas record received by this Court does not include a

complete copy of counsel’s affidavit. Specifically, the record does not include a second page from

counsel’s affidavit responding to Grounds 10 through 18. We remand this application to the
Criminal District Court No. 5 of Dallas County for specific findings as to whether counsel’s affidavit

consists of more than one page. If the court finds that these pages of counsel’s affidavit were filed,

but not included in the habeas record forwarded to this Court, the court shall order the district clerk

to supplement the record with the missing page or pages.

       This application will be held in abeyance until the trial court has resolved this issue, which

shall be resolved within 30 days of this order. A supplemental transcript containing any additional

pages from the habeas record shall be forwarded to this Court within 60 days of the date of this

order. Any extensions of time shall be obtained from this Court.



Filed: August 20, 2014
Do not publish